PELL, Senior Circuit Judge,
concurring:
Inasmuch as the final opinion of the panel will not be filed prior to January 1, 1986, *1526and inasmuch as I will not be engaging in any judicial activity for an indeterminate period subsequent to December 31, 1985, I am filing this separate concurrence as of December 30, 1985.
I base this concurrence on having read the briefs of the parties, having heard oral argument, and having examined a preliminary draft of the proposed opinion. I authorize Chief Judge Campbell and Judge Kearse to issue this concurrence at the time they issue their opinion for the panel.
Specifically, I concur as of this date in the opinion of the panel insofar as it results in findings that this court has exclusive original jurisdiction to determine motions to enforce or quash subpoenas issued under its seal pursuant to the Act; that appellants’ constitutional and technical objections to the Committee’s issuance and service of subpoenas either are beyond this court’s jurisdiction, may not properly be decided in the present proceedings, or lack merit, and that the Committee’s subpoenas directed to appellants are enforceable despite appellants’ invocation of a privilege protecting communications among Judge Hastings and his staff.
I therefore would hold that the judgment of the district court should be affirmed.
I would further hold that the motions to quash by Williams, Ehrlich, and Simons should be denied, and would order Williams and Ehrlich to comply with the Committee’s subpoenas at a time and place to be prescribed by the Committee. I would further order Simons and Miller to testify fully as to all pertinent matters at a time and place to be prescribed by the Committee.
I hereby join in any judgment to the above effect and expressly authorize the clerk to so indicate.